Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 05/03/2022.
Claims 1 – 2, 4, 6, 12 – 13, 15 and 20 are amended.
Claims 8 and 18 are cancelled.
Claims 21 and 22 are added as new.
Claims 1 – 7, 9 – 17 and 19 – 22 are pending.


EXAMINER’S NOTE
In response to applicant’s amendments to claims 2, 4, 13 and 15, examiner has withdrawn claim objection in claims 2 and 4. Claims 13 and 15 partially overcome claim objection and still have some issue (see claim objection below).
In response to approval of terminal disclaimer filed on 05/03/2022, examiner has withdrawn ODP rejection against Patent US 10,778,375 B2.
In response to applicant’s amendment in claim 20, examiner has withdrawn non- statutory rejection under 35 U.S.C. 101.


Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in the currently amended claim 1. Therefore, a new ground of rejection has been made by the examiner in view of PELLETIER et al. (US 2012/0140743 A1) and CHOI et al. (US 2017/0289839 A1).
Previously cited prior art PELLETIER teaches in ¶ [0103] that WTRU 102 transmits UL control information e.g. a channel quality indicator (CQI)/… and/or scheduling request (SR). Therefore, SR is sent to the access network device. Examiner agreed with applicant’s argument (Pg. 11, second paragraph) that “teachings in Pelletier are unrelated to logical channels associated with at least two RATs”. The new prior art CHOI discloses in ¶ [0158] that UE sends a scheduling request (SR) to an access network device, wherein the SR comprises information about logical channels associated with the at least two RATs. Therefore, the new prior art teaches the new limitation and combination of PELLETIER and CHOI teaches all the limitations in the currently amended independent claim 1. 
Independent claims 12 and 20 recite similar limitations. Therefore, same rational applies to them. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.


Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
Claim 13 line 3 and claim 15 line 4 recite, “to perform DRX”; they should read as “to perform the DRX”.
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5 – 6, 12, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER et al. (PELLETIER hereinafter referred to PELLETIER) (US 2012/0140743 A1) (Cited in IDS) in view of CHOI et al. (CHOI hereinafter referred to CHOI) (US 2017/0289839 A1).

(Currently Amended) Regarding claim 1, PELLETIER teaches a method (Title, METHODS, APPARATUS AND SYSTEMS FOR PERFORMING MULTI-RADIO ACCESS TECHNOLOGY CARRIER AGGREGATION) comprising: 
receiving, by a terminal device (Fig.1A and [0063], WTRU 102), a message from an access network device (Fig.1A and [0064], base station 114), wherein the message comprises configuration information of discontinuous reception (DRX) (Fig.1A and [0104], The WTRU 102 receives control signaling (e.g., discontinuous reception (DRX)/discontinuous transmission (DTX) activation/deactivation and/or activation/deactivation commands; [0246], the DRX cycle is indicated by the network to the WTRU 102. Here, control signaling is a message from access network device 114 to a terminal 102. Since, the control signaling provides DRX activation/deactivation; therefore, the message comprises configuration information of DRX) of at least two cells, the at least two cells use different radio access technologies (RATs) ([0118], The multi-mode WTRU 102 is configured to operate on one or more serving cells where at least one serving cell correspond to a first RAT and at least a second serving cell corresponds to a second RAT. Therefore, two cells use different RATs. [0188], procedures allow DRX operation across two RATs; perform DRX in both RATs includes use of different parameters…; [0191], the DRX configuration and orders are independently provided for each RAT; DRX is independent across both RATs. Therefore, DRX configuration information is for two different RATs); and 
using, by the terminal device according to the DRX configuration information, different DRX configurations for the different RATs to perform DRX ([0188], procedures allow DRX operation across two RATs using different parameters, operations, restrictions, and/or timing for DRX in the aggregated RATs. [0190], triggers causes the WTRU 102 to transition to continuous or discontinuous reception on the first RAT, causes the WTRU 102 to transition to continuous reception on the second RAT. Here, different parameters, operations, … are different DRX configurations for the different RATs. Therefore, the terminal perform DRX using different DRX configurations for the different RATs), wherein at least two of the different RATs have different frame structures ([0094], each radio frame (e.g., 10 ms) includes 10 equally sized sub-frames of 1 ms; [0189], DRX parameters provided for the first RAT is multiples of the TTI length of the other RAT (e.g., if the TTI length of the first RAT is greater than the TTI length of the second RAT); e.g. when an LTE RAT is the first RAT and an HSPA RAT is the second RAT, the DRX parameters, such as cycles, on durations and/or offsets are a multiple of 2 ms or equivalently multiples of two LTE sub-frames. Therefore, the first and the second RATs have different TTI length/ frame structures); and
sending a scheduling request (SR) to the access network device ([0103], On the PUCCH, and/or the PUSCH, the WTRU 102 transmits UL control information (such as a channel quality indicator (CQI)/precoding matrix indicator (PMI)/rank indicator (RI) and/or scheduling request (SR)). Therefore, SR is sent to the access network device).
 PELLETIER does not specifically teach
wherein the SR comprises information about logical channels associated with the at least two RATs.
However, CHOI teaches a method (Title, METHOD FOR REPORTING BUFFER STATUS OF TERMINAL AND APPARATUS THEREFOR IN SYSTEM IN WHICH HETEROGENEOUS WIRELESS COMMUNICATION TECHNOLOGIES ARE UTILIZED) 
sending a scheduling request (SR) to the access network device ([0158], UE trigger dynamic multi-RAT scheduling and transmit a dynamic multi-RAT scheduling request message to cellular controller), wherein the SR comprises information about logical channels associated with the at least two RATs ([0158], The dynamic multi-RAT scheduling request message includes a DRB, a logical channel, or an ID of a logical channel group in which the UE wants to perform dynamic multi-RAT scheduling. Here, logical channel group is a plurality of logical channels; therefore, the ID of a logical channel group in which the UE wants to perform dynamic multi-RAT scheduling is an information about logical channels (i.e. ID of a logical channel group) associated with the multi-RATs (i.e. at least two RATs)).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified PELLETIER as mentioned above and further incorporate the teaching of CHOI. The motivation for doing so would have been to provide a method in which a multi-RAT terminal reports a multi-RAT integration buffer status in order to dynamically assign a resource of the cellular network and the WLAN (CHOI, [0013]).

(Currently Amended) Regarding claim 12, PELLETIER teaches an apparatus (Title, METHODS, APPARATUS AND SYSTEMS FOR PERFORMING MULTI-RADIO ACCESS TECHNOLOGY CARRIER AGGREGATION. Fig.1A and Fig.1B, WTRU 102) comprising: 
a non-transitory storage medium (Fig.1B and [0075], a non-removable memory 130); and 
a processor (Fig.1B and [0075], processor 118) coupled with a non-transitory storage medium, wherein the non-transitory storage medium stores executable instructions, and the executable instructions, when executed by the processor ([0039], [0039] a non-transitory computer readable storage medium stores program code executable by computer for implementing any representative method. Here, computer is a processor. Fig.1B and [0080], The processor 118 accesses information from any type of suitable memory, such as the non-removable memory 130), cause the apparatus to:
receive a message from an access network device (Fig.1A and [0064], base station 114), wherein the message comprises configuration information of discontinuous reception (DRX) (Fig.1A and [0104], The WTRU 102 receives control signaling (e.g., discontinuous reception (DRX)/discontinuous transmission (DTX) activation/deactivation and/or activation/deactivation commands; [0246], the DRX cycle is indicated by the network to the WTRU 102. Here, control signaling is a message from access network device 114 to a terminal 102. Since, the control signaling provides DRX activation/deactivation; therefore, the message comprises configuration information of DRX) of at least two cells, the at least two cells use different radio access technologies (RATs) ([0118], The multi-mode WTRU 102 is configured to operate on one or more serving cells where at least one serving cell correspond to a first RAT and at least a second serving cell corresponds to a second RAT. Therefore, two cells use different RATs. [0188], procedures allow DRX operation across two RATs; perform DRX in both RATs includes use of different parameters…; [0191], the DRX configuration and orders are independently provided for each RAT; DRX is independent across both RATs. Therefore, DRX configuration information is for two different RATs); and 
use, according to the DRX configuration information, different DRX configurations for the different RATs to perform DRX ([0188], procedures allow DRX operation across two RATs using different parameters, operations, restrictions, and/or timing for DRX in the aggregated RATs. [0190], triggers causes the WTRU 102 to transition to continuous or discontinuous reception on the first RAT, causes the WTRU 102 to transition to continuous reception on the second RAT. Here, different parameters, operations, … are different DRX configurations for the different RATs. Therefore, the terminal perform DRX using different DRX configurations for the different RATs), wherein at least two of the different RATs have different frame structures ([0094], each radio frame (e.g., 10 ms) includes 10 equally sized sub-frames of 1 ms; [0189], DRX parameters provided for the first RAT is multiples of the TTI length of the other RAT (e.g., if the TTI length of the first RAT is greater than the TTI length of the second RAT); e.g. when an LTE RAT is the first RAT and an HSPA RAT is the second RAT, the DRX parameters, such as cycles, on durations and/or offsets are a multiple of 2 ms or equivalently multiples of two LTE sub-frames. Therefore, the first and the second RATs have different TTI length/ frame structures); and
sending a scheduling request (SR) to the access network device ([0103], On the PUCCH, and/or the PUSCH, the WTRU 102 transmits UL control information (such as a channel quality indicator (CQI)/precoding matrix indicator (PMI)/rank indicator (RI) and/or scheduling request (SR)). Therefore, SR is sent to the access network device).
 PELLETIER does not specifically teach
wherein the SR comprises information about logical channels associated with the at least two RATs.
However, CHOI teaches a method (Title, METHOD FOR REPORTING BUFFER STATUS OF TERMINAL AND APPARATUS THEREFOR IN SYSTEM IN WHICH HETEROGENEOUS WIRELESS COMMUNICATION TECHNOLOGIES ARE UTILIZED) 
sending a scheduling request (SR) to the access network device ([0158], UE trigger dynamic multi-RAT scheduling and transmit a dynamic multi-RAT scheduling request message to cellular controller), wherein the SR comprises information about logical channels associated with the at least two RATs ([0158], The dynamic multi-RAT scheduling request message includes a DRB, a logical channel, or an ID of a logical channel group in which the UE wants to perform dynamic multi-RAT scheduling. Here, logical channel group is a plurality of logical channels; therefore, the ID of a logical channel group in which the UE wants to perform dynamic multi-RAT scheduling is an information about logical channels (i.e. ID of a logical channel group) associated with the multi-RATs (i.e. at least two RATs)).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified PELLETIER as mentioned above and further incorporate the teaching of CHOI. The motivation for doing so would have been to provide a method in which a multi-RAT terminal reports a multi-RAT integration buffer status in order to dynamically assign a resource of the cellular network and the WLAN (CHOI, [0013]).

(Currently Amended) Regarding claim 20, PELLETIER teaches (Title, METHODS, APPARATUS AND SYSTEMS FOR PERFORMING MULTI-RADIO ACCESS TECHNOLOGY CARRIER AGGREGATION) a non-statutory computer-readable storage medium comprising instructions which, when executed by a terminal device ([0039], a non-transitory computer readable storage medium stores program code executable by computer for implementing any representative method. Here, computer is considered as terminal device), cause the terminal device to:   
receive a message from an access network device (Fig.1A and [0064], base station 114), wherein the message comprises configuration information of discontinuous reception (DRX) (Fig.1A and [0104], The WTRU 102 receives control signaling (e.g., discontinuous reception (DRX)/discontinuous transmission (DTX) activation/deactivation and/or activation/deactivation commands; [0246], the DRX cycle is indicated by the network to the WTRU 102. Here, control signaling is a message from access network device 114 to a terminal 102. Since, the control signaling provides DRX activation/deactivation; therefore, the message comprises configuration information of DRX) of at least two cells, the at least two cells use different radio access technologies (RATs) ([0118], The multi-mode WTRU 102 is configured to operate on one or more serving cells where at least one serving cell correspond to a first RAT and at least a second serving cell corresponds to a second RAT. Therefore, two cells use different RATs. [0188], procedures allow DRX operation across two RATs; perform DRX in both RATs includes use of different parameters…; [0191], the DRX configuration and orders are independently provided for each RAT; DRX is independent across both RATs. Therefore, DRX configuration information is for two different RATs); and 
use according to the DRX configuration information, different DRX configurations for the different RATs to perform DRX ([0188], procedures allow DRX operation across two RATs using different parameters, operations, restrictions, and/or timing for DRX in the aggregated RATs. [0190], triggers causes the WTRU 102 to transition to continuous or discontinuous reception on the first RAT, causes the WTRU 102 to transition to continuous reception on the second RAT. Here, different parameters, operations, … are different DRX configurations for the different RATs. Therefore, the terminal perform DRX using different DRX configurations for the different RATs), wherein at least two of the different RATs have different frame structures ([0094], each radio frame (e.g., 10 ms) includes 10 equally sized sub-frames of 1 ms; [0189], DRX parameters provided for the first RAT is multiples of the TTI length of the other RAT (e.g., if the TTI length of the first RAT is greater than the TTI length of the second RAT); e.g. when an LTE RAT is the first RAT and an HSPA RAT is the second RAT, the DRX parameters, such as cycles, on durations and/or offsets are a multiple of 2 ms or equivalently multiples of two LTE sub-frames. Therefore, the first and the second RATs have different TTI length/ frame structures); and
sending a scheduling request (SR) to the access network device ([0103], On the PUCCH, and/or the PUSCH, the WTRU 102 transmits UL control information (such as a channel quality indicator (CQI)/precoding matrix indicator (PMI)/rank indicator (RI) and/or scheduling request (SR)). Therefore, SR is sent to the access network device).
 PELLETIER does not specifically teach
wherein the SR comprises information about logical channels associated with the at least two RATs.
However, CHOI teaches a method (Title, METHOD FOR REPORTING BUFFER STATUS OF TERMINAL AND APPARATUS THEREFOR IN SYSTEM IN WHICH HETEROGENEOUS WIRELESS COMMUNICATION TECHNOLOGIES ARE UTILIZED) 
sending a scheduling request (SR) to the access network device ([0158], UE trigger dynamic multi-RAT scheduling and transmit a dynamic multi-RAT scheduling request message to cellular controller), wherein the SR comprises information about logical channels associated with the at least two RATs ([0158], The dynamic multi-RAT scheduling request message includes a DRB, a logical channel, or an ID of a logical channel group in which the UE wants to perform dynamic multi-RAT scheduling. Here, logical channel group is a plurality of logical channels; therefore, the ID of a logical channel group in which the UE wants to perform dynamic multi-RAT scheduling is an information about logical channels (i.e. ID of a logical channel group) associated with the multi-RATs (i.e. at least two RATs)).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified PELLETIER as mentioned above and further incorporate the teaching of CHOI. The motivation for doing so would have been to provide a method in which a multi-RAT terminal reports a multi-RAT integration buffer status in order to dynamically assign a resource of the cellular network and the WLAN (CHOI, [0013]).

(Original) Regarding claims 3 and 14, combination of PELLETIER and CHOI teaches all the features with respect to claims 1 and 12, respectively as outlined above.
PELLETIER further teaches
wherein the different frame structures comprise at least one of following different characteristics: 
different transmission time intervals (TTI) ([0189], DRX parameters provided for the first RAT is multiples of the TTI length of the other RAT. therefore, different RATs having different TTIs); and 
different cyclic prefixes (CP) (Due to alternative language “at least one of” in the claims, examiner addresses one limitation only).

(Original) Regarding claims 5 and 16, combination of PELLETIER and CHOI teaches all the features with respect to claims 1 and 12, respectively as outlined above.
PELLETIER further teaches
wherein the message ([0104], The WTRU 102 receives control signaling) is a radio resource control (RRC) reconfiguration message ([0119], a single RRC connection is used to control radio resources of a plurality of RATs supported concurrently by the WTRU 102. [0159], The radio resource reconfiguration message includes a configuration or a reconfiguration of the multi-RAT such that the WTRU 102 add, modify and/or remove. As mentioned above, the control signaling is the message that provides configuration information; therefore, the message is a RRC reconfiguration message).

(Currently Amended) Regarding claim 6, combination of PELLETIER and CHOI teaches all the features with respect to claim 1 as outlined above.
PELLETIER further teaches
claim 1 further comprising [[:]] receiving data packets from the access network device through the at least two cells ([0005], wirelessly exchanging, by the WRTU, first data associated with a communication over the primary channel via the RAT of the first type, while wireless exchanging second data associated with the communication over the supplementary channel via the RAT of the second type. Here, RATs of the first and second type is considered as two RATs/ two cells. Fig.1C and [0089], The serving gateway 144 generally route and forward user data packets to/from the WTRUs 102a, 102b, 102c. Here, packets are routed from the access network device 140. Therefore, data packets are received from the access network device through the at least two cells)

Claims 2, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER in view of CHOI and further in view of WEI (US 2013/0163497 A1).

(Currently Amended) Regarding claims 2, 13 and 21 (New), combination of PELLETIER and CHOI teaches all the features with respect to claims 1 and 12, respectively as outlined above.
PELLETIER does not specifically teach
wherein the DRX configuration information comprises duration information of a DRX retransmission timer, and wherein using different DRX configurations for the different RATs to perform (the) DRX further comprises: 
using, (by the terminal device), the DRX retransmission timer with different durations for the different RATs to perform the DRX.
However, WEI teaches (Title, DISCONTINUOUS RECEPTION METHOD, MOBILE STATION, BASE STATION AND WIRELESS COMMUNICATION SYSTEM)
wherein the DRX configuration information comprises duration information of a DRX retransmission timer ([0015], DRX retransmission timer is used for the timing of the time predicted to be needed for downlink retransmission for the UE; [0074], DRX Parameter Configurations; [0075], DRX parameters include the expiring times of the timers, such as DRX inactivity timer, …, and on duration timer. Therefore, DRX configuration information comprises duration information of a DRX retransmission timer), and wherein using different DRX configurations for the different RATs to perform (the) DRX comprises: 
using, (by the terminal device), the DRX retransmission timer with different durations for the different RATs to perform the DRX ([0076], parameters of the Pcell and each Scell are the same or different from each other as required by the different scenarios; [0088], separate DRX retransmission timers are set for the primary cell and each secondary cell. Therefore, the terminal device uses the DRX retransmission timer with different durations for the different cells).
(PELLETIER discloses different cells use different RATs and WEI discloses different durations for the different Cells; therefore, it is obvious in view of PELLETIER and WEI to consider the terminal device uses the DRX retransmission timer with different durations for the different RATs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of PELLETIER and CHOI as mentioned in claims 1 and 12 and further incorporate the teaching of WEI. The motivation for doing so would have been to provide a discontinuous reception method in a wireless communication system to effectively work under carrier aggregation (CA) scenarios for saving power of a mobile station (WEI, Abstract, [0001] and [0019]).

Claims 4, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER in view of CHOI and further in view of Uchino et al. (Uchino hereinafter referred to Uchino) (US 10,057,930 B2).

(Currently Amended) Regarding claims 4, 15 and 22 (New), combination of PELLETIER and CHOI teaches all the features with respect to claims 1 and 12, respectively as outlined above.
PELLETIER does not specifically teach
wherein the DRX configuration information comprises duration information of a hybrid automatic repeat request (HARQ) round trip time (RTT) timer, and wherein using different DRX configurations for different RATs to perform (the) DRX comprises: 
using the HARQ RTT timer with different durations for the different RATs to perform the DRX.
However, Uchino teaches (Title, Mobile communication system and user equipment)
wherein the DRX configuration information comprises duration information of a hybrid automatic repeat request (HARQ) round trip time (RTT) timer (Fig.9 and Col.7: line 66, DRX controller 35 has HARQ RTT timer. Therefore, DRX configuration information comprises duration information of a HARQ RTT timer), and wherein using different DRX configurations for the different RATs to perform (the) DRX comprises: 
using the HARQ RTT timer with different durations for the different RATs to perform the DRX (Col.2: Line 11 – 16, HARQ process is provided for each component carrier, a HARQ RTT time value is set for each of the PCell component carrier (PCC) and the SCell component carrier (SCC) independently; PCell is operating in FDD mode, the SCell operating in TDD mode. Col.3: Line 24 – 25, different HARQ RTT timer values for FDD and TDD. Fig.9 and Col.8: Line 8 – 9, HARQ RTT timer 36 for FDD and the HARQ RTT timer 38 for TDD. Here, Pcell and Scell operate in different component carrier and thereby, different HARQ RTT time value. Therefore, the terminal device uses the HARQ RTT timer with different time value/ durations for the different cells).
(PELLETIER discloses different cells use different RATs and Uchino discloses different durations for the different Cells; therefore, it is obvious in view of PELLETIER and Uchino to consider the terminal device uses the HARQ RTT timer with different durations for the different RATs).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of PELLETIER and CHOI as mentioned in claims 1 and 12 and further incorporate the teaching of Uchino. The motivation for doing so would have been to provide a mobile communication technology that provides discontinuous receiving (DRX) control during carrier aggregation (CA) between different duplexing modes to prevent delay in downlink retransmission control timing and/or unnecessary battery consumption at UE (Uchino, Col.1: Line 6 – 9 and Col.2; Line 56 – 59).

Claims 7, 10 – 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER in view of NGUYEN et al. (NGUYEN hereinafter referred to NGUYEN) (US 2016/0037322 A1).

Regarding claims 7 (Original) and 17 (Previously Presented), combination of PELLETIER and CHOI teaches all the features with respect to claims 1 and 12, respectively as outlined above.
PELLETIER further teaches
sending (send), by the terminal device, the data packets to the access network device through the at least two cells ([0005], wirelessly exchanging, by the WRTU, first data associated with a communication over the primary channel via the RAT of the first type, while wireless exchanging second data associated with the communication over the supplementary channel via the RAT of the second type. Here, RATs of the first and second type is considered as two RATs/ two cells. Fig.1C and [0089], The serving gateway 144 generally route and forward user data packets to/from the WTRUs 102a, 102b, 102c. Here, packets are routed/ sent to the access network device 140. Therefore, data packets are sent by the terminal device to the access network device through the at least two cells).
PELLETIER does not specifically teach
allocating, by a single media access control (MAC) entity of the terminal device (a single media access control (MAC) entity of the apparatus to allocate), data packets to hybrid automatic repeat request (HARQ) entities of the terminal device, wherein each of the HARQ entities is associated with one of at least two cells, and the HARQ entities share the single MAC entity. 
However, NGUYEN teaches a method (Title, WIRELESS COMMUNICATION IN MULTI-RAT SYSTEM) comprising: 
allocating, by a single media access control (MAC) entity of the terminal device (a single media access control (MAC) entity of the apparatus to allocate), data packets ([0011], user equipments (UEs) operate in a cellular mode where data is transmitted from one UE to another via one or more of the access nodes) to hybrid automatic repeat request (HARQ) entities of the terminal device, wherein each of the HARQ entities is associated with one of at least two cells, and the HARQ entities share the single MAC entity (Fig.9 and [0174], MAC layer 711 with one HARQ entity 712 for primary serving cell (PCell) and one or more HARQ entities 712.s for secondary serving cell(s) (SCells). Here, two HARQ entities are associated with two cells and share single MAC entity 711. Since, data packets are communicated by the UEs; the MAC entity of the terminal device allocates data packets to two HARQ entities); and 
sending (send), by the terminal device, the data packets to the access network device ([0011], user equipments (UEs) operate in a cellular mode where data is transmitted from one UE to another via one or more of the access nodes). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of PELLETIER and CHOI as mentioned in claims 1 and 12 and further incorporate the teaching of NGUYEN. The motivation for doing so would have been to provide a wireless communication system to provide an improvement in overall spectral efficiency (NGUYEN, [0009] and [0015]).

(Original) Regarding claim 10, combination of PELLETIER, CHOI and NGUYEN teaches all the features with respect to claim 7 as outlined above.
PELLETIER further teaches
wherein the data packets are: 
different data packets of a same service; or (Due to alternative language “or” in the claim, examiner addresses one limitation only) same data packets of a same service; or data packets of different services ([0191], different services are transmitted over different RATs, (e.g., voice on HSPA and web browsing on LTE)).

(Previously Presented) Regarding claim 11, combination of PELLETIER, CHOI and NGUYEN teaches all the features with respect to claim 7 as outlined above.
PELLETIER does not specifically teach
allocating, by the single MAC entity of the terminal device, the data packets to the HARQ entities according to at least one of: a quality of service parameter of a service, radio channel statuses of the different RATs, an average packet loss rate of each of the different RATs, average channel utilization of each of the different RATs, or characteristics of the different RATs.
However, NGUYEN teaches a method (Title, WIRELESS COMMUNICATION IN MULTI-RAT SYSTEM) comprising: 
allocating, by the single MAC entity of the terminal device, the data packets to the HARQ entities according to at least one of: a quality of service parameter of a service, radio channel statuses of the different RATs, an average packet loss rate of each of the different RATs, average channel utilization of each of the different RATs, or characteristics of the different RATs (Fig.9 and [0174], MAC layer 711 with one HARQ entity 712 for primary serving cell (PCell) and one or more HARQ entities 712.s for secondary serving cell(s) (SCells). As mentioned above, the UE transmits/ allocates data packets to the access nodes and two HARQ entities are associated with two cells/ RATs and share single MAC entity 711. Here, Pcell and Scell are considered as characteristics of the different cells/ RATs. Therefore, the single MAC entity of the terminal device allocates the data packets to the HARQ entities according to characteristics of the different RATs) (Due to alternative language “at least one of” in the claim, examiner addresses one limitation only).
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of PELLETIER, CHOI and NGUYEN as mentioned in claim 7 and further incorporate the teaching of NGUYEN. The motivation for doing so would have been to provide a wireless communication system to provide an improvement in overall spectral efficiency (NGUYEN, [0009] and [0015]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PELLETIER in view of RYOO et al. (RYOO hereinafter referred to RYOO) (US 2016/0095108 A1) (cited in IDS).

Regarding claims 9 (Original) and 19 (Previously Presented), combination of PELLETIER and CHOI teaches all the features with respect to claims 1 and 12, respectively as outlined above.
PELLETIER does not specifically teach
receiving a second message, wherein the second message comprises a semi-persistent scheduling (SPS) configuration for each of cells of the different RATs. 
However, RYOO teaches a method (Title, METHOD AND APPARATUS FOR SUPPORTING MULTI-RADIO ACCESS TECHNOLOGY) comprising: 
receiving a second message, wherein the second message comprises a semi-persistent scheduling (SPS) configuration for each of cells of the different RATs ([0116], LTE SPS for control channel transmission in a multi-RAT system; [0121], PDCCH is used to configure SPS; [0132] The period of SPS between the MeNB 1310 and the mmW AP 1320 exists. The duty cycle of SPS is determined by the MeNB 1310 and the mmW AP 1320 based on the amount of control information (data). Therefore, a SPS configuration is received for each of the RATs). 
 Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of PELLETIER and CHOI as mentioned in claims 1 and 12 and further incorporate the teaching of RYOO. The motivation for doing so would have been to provide a communication method and an apparatus for efficiently supporting a multi-radio access network (multi-RAN) within a wireless communication system for higher data rates (RYOO, Abstract).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474